Citation Nr: 1643635	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-22 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for esophageal stricture.

2.  Entitlement to service connection for the residuals of a facial injury, including consideration of a deviated septum and of obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1983 to October 2003.

These appeals to the Board of Veterans' Appeals (Board) are from May 2009 and March 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In July 2016, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is granting a 30 percent rating for esophageal stricture.  The issue of entitlement to the residuals of a facial injury, to include consideration of deviated septum and sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's esophageal stricture is moderate, and has been for the entire period on appeal.


CONCLUSION OF LAW

The criteria are met for a 30 percent initial rating for esophageal stricture for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400(o), 4.3, 4.7, 4.114, DC 7203 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  The Veteran has been provided with a VA examination that is adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the VA examination of record is from April 2009, which is not very recent.  However, the other medical evidence of record has been sufficiently developed so as to obviate the need for an updated examination.  That is, the evidence clearly shows that he is entitled to the lowest compensable rating, 30 percent, for his esophageal stricture; it does not suggest, nor does the Veteran allege, that his symptoms are commensurate with the next higher rating, as discussed in more detail below.  As an additional examination for this claim would not be of any real benefit to the Veteran, and would rather delay the outcome of this claim, the Board finds that an updated examination of his esophageal stricture is not required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board also notes that the Veteran has not alleged any prejudicial deficiency in the development of this claim.


Increased rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's esophageal stricture is currently rated noncompensably under DC 7203, which pertains to stricture of the esophagus.  38 C.F.R. § 4.114, DC 7203 (2015).  Under this DC, a 30 percent rating is warranted for a moderate stricture; a 50 percent rating is warranted for a severe stricture that only permits passage of liquids; and, an 80 percent rating for stricture that only permits passage of liquids, along with marked impairment of general health.  Id.

The record shows the Veteran complained of difficulty swallowing, leading to diagnostic testing in October 2008, which showed a moderate esophageal stricture.  He had an EGD (esophagogastroduodenoscopy) with dilation in November 2008, and another EGD in December 2015.  The April 2009 VA examiner indicated the Veteran had difficulty swallowing and ate soft foods to aid in swallowing.  This evidence corresponds to a 30 percent rating, which the Veteran is entitled to effective from the date of service connection of the esophageal stricture.  Id.; see also 38 C.F.R. § 3.400(o).

A higher 50 percent rating is not warranted at any time during the appeal period.  There is no evidence showing nor suggesting that the Veteran's esophageal stricture is so severe so as to only permit the passage of liquids.  Indeed, at the July 2016 hearing, the Veteran testified that he has trouble swallowing and that "sometimes" food gets lodged in his esophagus, which shows that the stricture is not severe enough to only permit liquid to pass.  Accordingly, the evidence more closely approximates the criteria for the 30 percent rating.  38 C.F.R. § 4.114, DC 7203.

The record does not show any symptoms of his esophageal stricture that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that it is an unusual or exceptional case, or that the rating schedule is inadequate to rate it.  Thun v. Peake, 22 Vet. App, 111 (2008).  Indeed, it has not been shown to have interfered with his employment or caused him to be frequently hospitalized.  See 38 C.F.R. § 3.321(b)(1).  There is no suggestion that the esophageal stricture combines with any of his other disabilities to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board notes that his esophageal stricture is frequently discussed along with his GERD (gastro-esophageal reflux disease), which is also service-connected; however, there is no suggestion that they combine to form any unusual symptomatology that is not being compensated under the codes pertaining to the stricture and to GERD.  Accordingly, referral for extraschedular consideration is not warranted for this claim.
  

ORDER

A 30 percent initial rating is granted for esophageal stricture.


REMAND

The Veteran's remaining claim requires additional development.  He must be scheduled for a VA examination and a medical opinion must be elicited from the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment that he has received for the residuals of his facial injury, sleep apnea, and deviated septum, including his dental provider.  Make arrangements to obtain all records not already associated with the claims file.

Ask the Veteran when he started treatment at VA medical facilities, and ensure that there is a complete record of VA medical, and dental, treatment associated with the claims file, to include updated records since December 2015.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether the residuals of a facial injury, to include consideration of a deviated septum and obstructive sleep apnea, are related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran was hit in the mouth/face with a softball during service.  Dental records from April 1988 confirm such an incident, which caused him to lose a tooth (number 9).  It appears he later had to have teeth numbers 8 and 10 removed, and he testified (and displayed) a bridge he has to replace those teeth.  

He asserts that after the injury, he began to snore, and that many people complained to him about his snoring after having the injury.  He was diagnosed with both sleep apnea and deviated septum after service, at least by April 2010 (which is within 10 years of separation from service) and asserts that they are related to the injury to the mouth.  

Also, the Veteran is diagnosed and service-connected with allergic rhinitis.

The examiner is asked to review the record and to provide opinions on whether it is as likely as not (50 percent or greater probability) that the Veteran has any residuals of the facial injury in service.  The examiner is asked to list all residuals, including those impacting his teeth and jaw, if present.  

The examiner is asked whether it is as likely as not (50 percent or greater probability) that the Veteran's deviated septum and/or sleep apnea are related to service.  The Veteran's STRs do not document a diagnosis of either disability, but that is not dispositive of the inquiry.  The Veteran has provided testimony of loud snoring in service.  The examiner is asked to elicit a detailed history of the onset of his symptoms, and to refer to this history when forming an opinion.  The examiner is asked to consider the relationship between his current diagnoses to the injury in service, and whether that injury caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) his deviated septum and/or his sleep apnea.

The examiner is also asked to consider the impact of his service-connected allergic rhinitis, and whether it is as likely as not (50 percent or greater probability) that this disability caused or aggravated his deviated septum and/or his sleep apnea.

All opinions are to be supported with explanatory rationale.  If a dentist or other medical professional should comment on this opinion request, so notify the scheduling authority.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


